


Exhibit 10.24+
Award No.


INTUIT INC. AMENDED AND RESTATED 2005 EQUITY INCENTIVE PLAN GRANT AGREEMENT
Restricted Stock Unit
(Performance-Based Vesting: Operating Performance Goals)


Intuit Inc., a Delaware corporation (“Intuit” or the “Company”), hereby grants
you a restricted stock unit award (“Award”) pursuant to the Company's Amended
and Restated 2005 Equity Incentive Plan (the “Plan”), of the Company's common
stock, $0.01 par value per share (“Common Stock”). The maximum number of Shares
that are subject to the Award and may be earned by you (“Maximum Shares”) is set
forth below. All capitalized terms in this Grant Agreement (“Agreement”) that
are not defined herein have the meanings given to them in the Plan. This Award
is subject to the terms and conditions of the Plan, which is incorporated herein
by reference. This Agreement is not meant to interpret, extend, or change the
Plan in any way, or to represent the full terms of the Plan. If there is any
discrepancy, conflict or omission between this Agreement and the provisions of
the Plan, the provisions of the Plan will apply.


Name of Participant:    
Address:        
Maximum Shares:    
Target Shares:        
Date of Grant:        
First Vesting Date:     
Second Vesting Date:    


Vesting Based on Achievement of 3-Year Goals and Service-Based Vesting. Vesting
of this Award is based on Intuit's level of achievement of the revenue and
operating income performance goals set forth on Exhibit A (the “3-Year Goals”).
Actual performance against the 3-Year Goals is measured over the period
beginning on [•] and ending on [•] (the “Performance Period”) and must be
certified by the Compensation and Organizational Development Committee
(“Committee”) in order for any portion of this Award to vest. The Committee will
certify the results of the 3-Year Goals as soon as reasonably possible (the date
of such certification the “Certification Date”) after the Performance Period.
Any portion of this Award that is eligible to vest based on the Committee's
certification will vest as to 50% on [•] (the “First Vesting Date”), and as to
the remaining 50% on [•] (the “Second Vesting Date”) subject to your continuous
service through such Second Vesting Date. Any portion of this Award that is not
eligible to vest based on the Committee's certification will terminate on the
Certification Date. Notwithstanding the foregoing, Sections 1(c) through 1(e)
provide certain circumstances in which you may vest in this Award before the
First or Second Vesting Dates, respectively, and/or without certification of the
3-Year Goals by the Committee. If any of Sections 1(c) through 1(e) apply, then
any portion of the Award that does not vest pursuant to those sections will
terminate.


1. In the event of your Termination before the Second Vesting Date, the
following provisions will govern the vesting of this Award:


(a) Termination Generally. In the event of your Termination before the Second
Vesting Date for any reason other than as expressly set forth in the other
subsections of this Section 1, including, without limitation, your Termination
by the Company for Cause or your resignation for Good Reason (each as defined in
Section 1(c)), this Award will terminate immediately and you will have no
further right or claim to anything under this Award other than Shares already
distributed to you, if any.


(b) Death or Disability. In the event of your death or Disability before the
Second Vesting Date, this Award will vest immediately as to the greater of 100%
of the Target Shares or, if the death or Total Disability occurs after the
Certification Date, 100% of the Shares actually earned based on the level of
achievement of the 3-Year Goals, and all further service-based vesting
conditions will be waived. “Disability” is defined in Section 27(i) of the Plan.


(c) Involuntary Termination. In the event of your Involuntary Termination before
the Second Vesting Date, a pro rata portion of this Award will vest immediately
on the First Vesting Date (or, will vest immediately on your Termination Date if
the First Vesting Date has passed) based on the actual level of achievement of
the 3-Year Goals as certified by the Committee, and all further service-based
vesting conditions will be waived. The pro rata portion will be a percentage
equal to your number of full months of service since the Date of Grant divided
by thirty-six months, minus any Shares already distributed to you on or after
the First Vesting Date, rounded down to the nearest whole Share. Shares will be
distributed to you as soon as reasonably possible after the effective date




--------------------------------------------------------------------------------




of a waiver and general release of claims executed by you in favor of the
Company and certain related persons determined by the Company in the form
presented by the Company (“Release”). If you do not execute the Release within
forty-five (45) days following your Termination Date, then you will not be
entitled to the receipt of any Shares under this Section 1(c). Involuntary
Termination means, for purposes of this Agreement, either (A) your Termination
by the Company without Cause, or (B) your resignation for Good Reason. “Cause”
means, for purposes of this Agreement, (i) gross negligence or willful
misconduct in the performance of your duties to the Company (other than as a
result of a Disability) that has resulted or is likely to result in material
damage to the Company, after a written demand for substantial performance is
delivered to you by the Board which specifically identifies the manner in which
you have not substantially performed your duties and you have been provided with
a reasonable opportunity of not less than 30 days to cure any alleged gross
negligence or willful misconduct; (ii) commission of any act of fraud with
respect to the Company; or (iii) conviction of a felony or a crime involving
moral turpitude. No act or failure to act by you will be considered “willful” if
done or omitted by you in good faith with reasonable belief that your action or
omission was in the best interests of the Company. “Good Reason” means, for the
purposes of this Agreement, your resignation within sixty (60) days after the
occurrence any of the following events without your consent: (i) a material
reduction in your duties that is inconsistent with your position at the time of
the Date of Grant, (ii) any material reduction in your base annual salary or
target annual bonus (other than in connection with a general decrease in the
salary or target bonuses for all officers of Intuit), or (iii) a requirement by
Intuit that you relocate your principal office to a facility more than 50 miles
from your principal office on the Date of Grant; provided however, that with
regard to (i) through (iii) you must provide Intuit with written notice of the
event allegedly constituting “Good Reason,” and Intuit will have 15 days from
the date it receives such written notice to cure such event.


(d) Termination on or Within One Year After Corporate Transaction. In the event
of your Involuntary Termination (including your Termination without Cause by the
Company's successor) on or within one year following the date of a Corporate
Transaction and before the Second Vesting Date, this Award will vest immediately
on your Termination Date as to a pro rata portion of the Shares you otherwise
would have been entitled to earn under Section 1(e), and all further
service-based vesting conditions will be waived. The pro rata portion will be a
percentage equal to your number of full months of service since the Date of
Grant divided by thirty-six months minus any Shares already distributed to you
on or after the First Vesting Date, rounded down to the nearest whole Share.


(e) Corporate Transaction. In the event of a Corporate Transaction before the
Certification Date, the 3-Year Goals will be deemed to be achieved at 100% of
the Target level as set forth in Exhibit A. For the avoidance of doubt, in the
event of a Corporate Transaction on or after the Certification Date, the 3-Year
Goals will be treated as achieved at the level certified by the Committee. In
both cases, the First and Second Vesting Dates still will apply, and Shares will
be distributed as soon as reasonably possible after the First and Second Vesting
Dates, respectively. In the event of an intervening Termination before the
Second Vesting Date, the applicable provisions of Sections 1(a) through 1(d)
will govern.


(f) Recoupment. In the event that the Company issues a restatement of its
financial results after the distribution of Shares, which restatement decreases
the level of achievement of the 3-Year Goals from the level(s) previously
certified by the Committee, then you will be required to deliver to the Company,
within 30 days after your receipt of written notification by the Company, an
amount in cash or equivalent value in Shares (or a combination of the two) equal
to the net proceeds realized by you on the issuance and, if applicable,
subsequent sale of any Shares that would not have vested or been issued based on
the restated financial results. This section 1(f) only will apply to you if it
is determined by the Committee in good faith that fraud or misconduct engaged in
by you (directly or indirectly) was a significant contributing factor to this
restatement of financial results.
 
2. Issuance of Shares. Except as described in the next sentence, Shares will be
distributed as soon as reasonably possible after the First or Second Vesting
Dates occur (but in no event later than March 15th after the calendar year in
which the First or Second Vesting Dates occur). In the event of a Termination
pursuant to Sections 1(b) or 1(d), Shares will be distributed as soon as
reasonably possible after the Termination Date, and in the event of a
Termination pursuant to Section 1(c), Shares will be distributed as soon as
reasonably possible after the date that the Release becomes effective in
accordance with Section 1(c) (but in no event later than March 15th after the
calendar year in which the Termination Date or the effective date of the Release
occurs). Until the date the Shares are issued to you, you will have no rights as
a stockholder of the Company.


3.
Rights as a Stockholder; Dividend Equivalent Rights. You shall have no voting or
other rights as a stockholder with respect to the Shares of Common Stock
underlying the Award until such Shares of Common Stock have been issued to





--------------------------------------------------------------------------------




you. Notwithstanding the preceding sentence, you shall be entitled to receive
payment of the equivalent of any and all dividends declared by the Company on
its Common Stock on each date on which dividends are paid on and after the date
of grant of the Award in an amount equal to the amount of such dividends
multiplied by the number of Shares of Common Stock underlying the then
outstanding portion of the Award. These dividend equivalents shall be paid upon
the later of (a) the date dividends are paid to the common stockholders of the
Company, or (b) the date the Restricted Stock Units with respect to which such
dividend equivalents are payable become vested (it being understood that no
dividend equivalents will be paid with respect to Shares underlying any
Restricted Stock Units that do not vest, but that dividend equivalent rights
equal to the dividends declared on the Company's Common Stock from and after the
date of grant of the unvested Restricted Stock Units shall be paid as and when
such Restricted Stock Units vest).


4.
Withholding Taxes. This Award is generally taxable for purposes of United States
federal income and employment taxes on vesting based on the Fair Market Value on
the First or Second Vesting Dates, as applicable. To the extent required by
applicable federal, state or other law, you will make arrangements satisfactory
to the Company for the payment and satisfaction of any income tax, social
security tax, payroll tax, payment on account or other tax related to
withholding obligations that arise under this Award and, if applicable, any sale
of Shares. The Company will not be required to issue Shares pursuant to this
Award or to recognize any purported transfer of Shares until such obligations
are satisfied. Unless otherwise agreed to by the Company and you, these
obligations will be satisfied by the Company withholding a number of Shares that
would otherwise be issued under this Award that the Company determines has a
Fair Market Value sufficient to meet the tax withholding obligations. “Fair
Market Value” is defined in Section 27(l) of the Plan.



You are ultimately liable and responsible for all taxes owed by you in
connection with this Award, regardless of any action the Company takes or any
transaction pursuant to this section with respect to any tax withholding
obligations that arise in connection with this Award. The Company makes no
representation or undertaking regarding the treatment of any tax withholding in
connection with the grant, issuance, vesting or settlement of this Award or the
subsequent sale of any of the Shares. The Company does not commit and is under
no obligation to structure this Award to reduce or eliminate your tax liability.


5. Disputes. Any question concerning the interpretation of this Agreement, any
adjustments to made thereunder, and any controversy that may arise under this
Agreement, will be determined by the Committee in accordance with its authority
under Section 4 of the Plan. Such decision by the Committee will be final and
binding.


6. Other Matters.
(a) The Award granted to an employee in any one year, or at any time, does not
obligate the Company or any Subsidiary or other affiliate of the Company to
grant an award in any future year or in any given amount and should not create
an expectation that the Company (or any Subsidiary or other affiliate) might
grant an award in any future year or in any given amount.


(b) Nothing contained in this Agreement creates or implies an employment
contract or term of employment or any promise of specific treatment on which you
may rely.


(c) Notwithstanding anything to the contrary in this Agreement, the Company may
reduce your Award if you change classification from a full-time employee to a
part-time employee.


(d) This Award is not part of your employment contract (if any) with the
Company, your salary, your normal or expected compensation, or other
remuneration for any purposes, including for purposes of computing benefits,
severance pay or other termination compensation or indemnity.


(e) Because this Agreement relates to terms and conditions under which you may
be issued Shares of Common Stock of Intuit Inc., a Delaware corporation, an
essential term of this Agreement is that it will be governed by the laws of the
State of Delaware, without regard to choice of law principles of Delaware or
other jurisdictions. Any action, suit, or proceeding relating to this Agreement
or the Award granted hereunder will be brought in the state or federal courts of
competent jurisdiction in Santa Clara County in the State of California.


(f)
This Award, and any issuance of Shares thereunder, is intended to comply and
will be interpreted in accordance with Section 409A of the Code.



This Agreement (including the Plan, which is incorporated by reference)
constitutes the entire agreement between you and the Company with respect to
this Award, and supersedes all prior agreements or promises with respect to the
Award. Except as




--------------------------------------------------------------------------------




provided in the Plan, this Agreement may be amended only by a written document
signed by the Company and you. Subject to the terms of the Plan, the Company may
assign any of its rights and obligations under this Agreement, and this
Agreement will be binding on, and inure to the benefit of, the successors and
assigns of the Company. Subject to the restrictions on transfer of an Award
described in Section 13 of the Plan, this Agreement will be binding on your
permitted successors and assigns (including heirs, executors, administrators and
legal representatives). All notices required under this Agreement or the Plan
must be mailed or hand-delivered, (1) in the case of the Company, to the Company
at 2632 Marine Way, Mountain View, CA, 94043, or at such other address
designated in writing by the Company to you, and (2) in the case of you, at the
address recorded in the books and records of the Company as your then current
home address.


The Company has signed this Award Agreement effective as the Date of Grant.


INTUIT INC.




By: ___________________________________
R. Neil Williams, Chief Financial Officer




